Exhibit June RED MILE ENTERTAINMENT, INC. CODE OF BUSINESS CONDUCT AND ETHICS The Board of Directors of Red Mile Entertainment, Inc., a Delaware corporation (the “Company”) has adopted this Code of Business Conduct and Ethics to: ! promote honest and ethical conduct, including fair dealing and the ethical handling of conflicts of interest; ! promote full, fair, accurate, timely and understandable disclosure; ! promote compliance with applicable laws and governmental rules and regulations; ! ensure the protection of the Company’s legitimate business interests, including corporate opportunities, assets and confidential information; and ! deter wrongdoing. All directors, officers and employees of the Company are expected to be familiar with this Code and to adhere to those principles and procedures set forth in this Code that apply to them. The policies and procedures set forth in the Company’s Code of Ethics for Financial Management and the Company’s Employee Manual are separate requirements and are not part of this Code. For purposes of this Code, the “Code of Ethics Contact Person” is the Chairperson of the Audit Committee. From time to time, the Company may waive some provisions of this Code. Any waiver for executive officers or directors of the Company, however, may be made only by the Board of Directors and must be promptly disclosed as required by the listing requirements of the NASDAQ Stock Market, Inc. I.
